IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-86,241-03


                            EX PARTE CARL C. ROSS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2014-CR-4661B-W3 IN THE 175TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Specifically, the Article 11.07

application is missing pages 2, 4, 6, 8, 10-11, 14, 16, and 18.

       The district clerk shall either forward to this Court pages of the form Article 11.07
                                                                                                     2

application or certify in writing that these pages are not part of the record. The district clerk shall

comply with this order within thirty days from the date of this order.



Filed: November 25, 2019
Do not publish